DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is acknowledged that claims 1-4, 9, 12-15 and 20 were amended on 11/02/2020
Claims 1-20 are pending.
Regarding Applicant’s amendment to claims 1, 13 and 20, the corresponding 112 rejection presented on 08/03/2020, have been withdrawn.
Response to Arguments
Applicant’s arguments with respect to amended portions of claims 1, 13 and 20 have been considered.  As discussed previously in interview 10/13/2020, the amendments reciting, “wherein a query generator starts with the top-level database query for a viewer associated with a specific newsfeed and proceeds to identify a query for a list of stories”, overcomes Snodgrass in view of Giambalvo.  As shown below, Snodgrass in view of Giambalvo teaches, “the top-level database query” for a webpage and “proceeds to identify queries” for rendering the requested webpage.  Where the prefetch query that consist of the URL of the requested web page (target URL), or may consist of information extracted from the target URL, is interpreted as “a top-level database query” for a webpage.  The subtasks for data retrieval requests to generate the requested webpage is interpreted as, “proceeds to identify a query”.  But, because neither references describes the prefetch query for webpage being “associated with a specific newsfeed” and the subtasks for data retrieval request for “a list of stories”.  , 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 11-15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snodgrass (US 20120151000 A1) in view of Giambalvo et al. (US 20120110002 A1) further in view of Weaver et al. (US 20140317184 A1).
Regarding claim 1, Snodgrass discloses:
a method performed by a client system of retrieving data managed by a server for graphical rendering, at least by (paragraph [0015] “requests from user computers 34 by generating and returning web pages. Each such web server machine ("web server") executes a dynamic page generator program 36 that generates the web pages in response to such requests (i.e., the web pages are generated dynamically)”)
comprising: receiving, by a client system, a request for a webpage including graphical content, 
collecting a hierarchy of database queries for fetching data used for rendering the webpage by (Examiner is interpreting this portion as non-functional descriptive language, where limitations and teaching regarding the hierarchy of database queries is address below): converting a uniform resource locator for the webpage into a top-level database query, at least by (paragraphs [0015, 0023], describes a user providing a request for rendering a webpage with a url request, paragraphs [0017, 0033, 0045] further describes, a prefetch query extracted from the URL, the prefetch query is interpreted as a top-level database query.)
and expanding the top-level database query based on composition relationships to collect the hierarchy of database queries for fetching the data used for rendering the requested webpage, at least by (paragraph [0033], which describes subtasks being identified (extracted) based on the prefetch query “top-level database query”, and paragraph [0053, 0070] further describes the subtasks as data retrieval/fetching subtasks directed to a content server to retrieve/fetch content for rendering the requested webpage, and further capable of being combined or batched to “retrieve twenty separate images” to be rendered.  
While it should be understood that queries can be used for such retrieval/fetching subtasks, Snodgrass fails to describe the subtasks specifically as “queries”.  And further fails to describe subtasks as “a hierarchy of subtask collected based on composition relationships”
However Giambalvo discloses the above limitations, of subtask as query/fetch statements and such queries as a hierarchy of queries based on composition 
submitting via a data communications network the hierarchy of database queries in a batch to the server, at least by (paragraph [0053] of Snodgrass, “subtasks that are to be performed preemptively include one or more service requests to the same content service 44, these service requests may optionally be combined or "batched" for sending to the relevant content service 44”, Also paragraph [0047, 0049, 0052] of Giambalvo, describes submitting the submitting each series of fetch queries executed in a batch where as explained above the first, second, third fetch query statements are prioritized based on the structure of the corresponding templates (see fig. 3 ref. 314, fig. 4 ref. 404 
receiving, from the server, a set of query results corresponding to the hierarchy of database queries, at least by (paragraph [0053] “return a single response that contains all twenty images” paragraph [0052] of Showgrass, “Data retrieval subtasks initiated as the result of the prefetch service represent predictive prefetch events, as data is being retrieved based on a prediction that it will be used to generate the requested web page”; paragraph [0047, 0049, 0052] of Giambalvo, further describes receiving first data, second data, third data in response to the first, second, third query fetches.)
transforming the results to the graphical content, at least by (paragraph [0054] of Snodgrass, “service request responses received from the content services 44 are used by the template processor 42 to construct the requested web page”; paragraph [0047, 0049, 0052] of Giambalvo, further describes populating the template with the received first data, second data, third data.)
and displaying the graphical content using the set of query results, at least by (paragraph [0054] of Snodgrass, “service request responses received from the content services 44 are used by the template processor 42 to construct the requested web page. The web page may be constructed throughout events 2-5 of FIG. 3, and is returned to the user (event 6) upon completion”; paragraph [0047, 0049, 0052] of Giambalvo, further describes rendering the updated populated template to the client.)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Giambalvo into the teaching of Snodgrass as Giambalvo in para. 0006.
where in a query generator starts with a the top-level database query for a viewer associated with a  specific news feed and proceeds to identify a query for a list of stories,  as shown above, Snodgrass in view of Giambalvo teaches, “the top-level database query” for a webpage and “proceeds to identify queries” for rendering the requested webpage.  Where the prefetch query that consist of the URL of the requested web page (target URL), or may consist of information extracted from the target URL, is interpreted as “a top-level database query” for a webpage.  The subtasks for data retrieval requests to generate the requested webpage is interpreted as, “proceeds to identify a query”.  But, neither references describes the prefetch query for webpage being “associated with a specific newsfeed” and the subtasks for data retrieval request for “a list of stories”. 
However Weaver et al. (US 20140317184 A1) in paragraph [0029, 0030] discloses loading/rendering a newsfeed user interface 118 on a webpage by a web browser (e.g. “a viewer associated with a specific news feed”, such webpage is identified by link (e.g. URL).  Furthermore paragraph [0058] describes pre-fetch request that retrieves one or more newsfeed stories for viewing via the newsfeed user interface 118 (e.g. retrieval request for “a list of stories”)
Weaver into the teaching of Snodgrass and Giambalvo as they are related to displaying content and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of determining and prioritizing social media feeds for displaying relevant feeds to the user as taught by Weaver in para. [0065].
As per claim 3, claim 1 is incorporated and Snodgrass fails to disclose:
wherein the query generator further proceeds, after identifying the query for the list of stories, to identify a query for each story in the list of stories.
However Weaver et al. (US 20140317184 A1) in paragraph [0029, 0030] discloses loading/rendering a newsfeed user interface 118 on a webpage by a web browser (e.g. “a viewer associated with a specific news feed”, such webpage is identified by link (e.g. URL).  Furthermore paragraph [0058] describes pre-fetch request that retrieves one or more newsfeed stories for viewing via the newsfeed user interface 118 (e.g. retrieval request for “a list of stories”)
Also Giambalvo discloses in paragraph [0042-0043] that query statements are formulated based on the request, As such, Weaver in view of Giambalvo, teaches, identify a query for each story in the list of stories requested in Weaver.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Weaver into the teaching of Snodgrass and Giambalvo as they are related to displaying content and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of determining and Weaver in para. [0065].
As per claim 4, claim 1 is incorporated and Snodgrass discloses:
wherein the hierarchy of database queries forms a hierarchy based on composition relations, with the top-level database query as a root, at least by (paragraph [0033], which describes subtasks being identified based on the prefetch query/top-level database query, and paragraph [0053, 0070] further describes the subtasks as data retrieval subtasks directed to a content server to retrieve content.
While it should be understood that queries can be used for such retrieval subtasks, Snodgrass fails to describe the subtask specifically as queries. And further fails to describe subtasks as a hierarchy of queries based on composition relationships
However Giambalvo discloses the above limitations, of subtask as query/fetch statements and such queries as a hierarchy of queries based on composition relationships, at least by (paragraph [0043] which describes formulating one or more query statements, as a series of fetch calls to a content server to fetch/retrieve data; paragraph [0044] further describes prioritizing the query statements based on the template, where the template are renderable forms that have a hierarchical structure of particular property tags based on a structure of the database (see para. 0035, Fig. 2 Ref, 212).  As such, the one or more query statements are collected and prioritized based on the hierarchical structure of the template, where the hierarchical structure of the template is interpreted as the composition relationships of the property tags for the data elements being rendered for the requested webpage.  See para. 
	Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Giambalvo into the teaching of Snodgrass as they are related to improving the ability to fetch and render webpage content and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of prioritizing set of queries according to template and context factors which optimizes data rendering as taught by Giambalvo in para. 0006.
As per claim 5, claim 4 is incorporated and Snodgrass fails to disclose:
further comprising traversing the hierarchy and rendering a result of each query along the hierarchy.  
However Giambalvo discloses the above limitations, at least by (paragraph [0047, 0049, 0052] which describes submitting the submitting each series of fetch queries executed in a batch where as explained above the first, second, third fetch query statements are prioritized by traverses the template hierarchy based on the structure of the corresponding templates (see fig. 3 ref. 314, fig. 4 ref. 404).  As such each respective paragraph describes first, second, third fetch query statements executed, populating the template with respective retrieved data and render the updated template in order of the template hierarchy.)
Giambalvo into the teaching of Snodgrass as they are related to improving the ability to fetch and render webpage content and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of prioritizing set of queries according to template and context factors which optimizes data rendering as taught by Giambalvo in para. 0006.
 As per claim 6, claim 1 is incorporated and Snodgrass further discloses:
further comprising: adding an entry to a query history table for each of the queries after the hierarchy of database queries is submitted to the server; wherein the entry includes a submission time and information describing a respective query, 
While it should be understood that queries can be used for such retrieval subtasks, Snodgrass fails to describe the subtask specifically as queries. And further fails to describe subtasks as a hierarchy of queries based on composition relationships
However Giambalvo discloses the above limitations, of subtask as query/fetch statements and such queries as a hierarchy of queries based on composition relationships, at least by (paragraph [0043] which describes formulating one or more query statements, as a series of fetch calls to a content server to fetch/retrieve data; paragraph [0044] further describes prioritizing the query statements based on the template, where the template are renderable forms that have a hierarchical structure of particular property tags based on a structure of the database (see para. 0035, Fig. 2 Ref, 212).  As such, the one or more query statements are collected and prioritized based on the hierarchical structure of the template, where the hierarchical structure of the template is interpreted as the composition relationships of the property tags for the data elements being rendered for the requested webpage.  
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Giambalvo into the teaching of Snodgrass as they are related to improving the ability to fetch and render webpage content and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of prioritizing set of queries according to template and context factors which optimizes data rendering as taught by Giambalvo in para. 0006.
 As per claim 7, claim 6 is incorporated and Snodgrass fails to disclose:
wherein the information describing the respective query specifies a database table, fields of the database table, and values of primary keys of the database table.  
database table, fields of the database table, and values of primary keys of the database table with a fetch title statement, a fetch author statement, and a fetch price statement which references the database tables and fields, see Fig. 2 which describes the database table, fields of the database table, also and values of primary keys of the database table is further disclosed by  “the object identifier 308 lists ISBN values for the books "Getting to Happy," "Wicked Appetite," and "The Girl Who Kicked the Hornet's Nest," then the first fetch call 318 (i.e., fetch title call) may include a batch call for first data for multiple books”
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Giambalvo into the teaching of Snodgrass as they are related to improving the ability to fetch and render webpage content and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of prioritizing set of queries according to template and context factors which optimizes data rendering as taught by Giambalvo in para. 0006.
As per claim 11, claim 1 is incorporated and Snodgrass fails to disclose:
wherein the composition relationships indicate relationships between segments of a displayed page for a social networking application.
However Giambalvo discloses the above limitations, composition relationships indicate relationships between segments of a displayed page, at least by (paragraph [0044] which describes prioritizing the query statements based on the template, where the template are renderable forms that have a hierarchical structure of particular property tags based on a 
But Snodgrass and Giambalvo fails to specifically disclose: displayed page for a social networking application.
However Weaver teaches the above limitation(s) at least by (paragraph [0030] “the newsfeed manager 110 may dynamically render the previously presented newsfeed stories 116 and incoming newsfeed stories 112 in a ranking determined by the newsfeed ranking module 114 based on user input received, or lack of receipt, from the newsfeed user interface 118 on the viewing user device 108. For example, a user may access a social networking system 100”)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Weaver into the teaching of Snodgrass and Giambalvo as they are related to displaying content and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of determining and prioritizing social media feeds for displaying relevant feeds to the user as taught by Weaver in para. [0065].
As per claim 12, claim 11 is incorporated and Snodgrass discloses:
wherein the hierarchy of database queries specifies the top- level database query for the viewer associated with the specific news feed, a database query for the list of stories, and a database query for each of the stories within the list of stories, at least , a prefetch query extracted from the URL, the prefetch query is interpreted as a top-level database query.)
But Snodgrass and Giambalvo fails to specifically disclose: viewer associated with the specific news feed, a database query for the list of stories, and a database query for each of the stories within the list of stories,
However, Weaver discloses that above limitation at least by (paragraph [0057] “viewing user device 108 transmits 404 a pre-fetch request for one or more newsfeed stories to the social networking system 100” and paragraph [0058] “receives the pre-fetch request, the social networking system 100 retrieves 406 a set of newsfeed stories for the viewing user. For example, the social networking system 100 may retrieve a set including three newsfeed stories: A, B, and C.”)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of into the Weaver teaching of over Snodgrass and Giambalvo as they are related to displaying content and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of determining and prioritizing relevant social media content to be displaying as taught by Weaver in para. [0065].

	Claim(s) 13, 14 and 15 recite equivalent claim limitation(s) as 1, 4, 6 above, except that they set forth the claimed invention as a system;  Claim(s) 20 recite equivalent claim limitation(s) as 1 above, except that they set forth the claimed invention as computer readable storage medium, as such they are rejected for the same reasons as applied hereinabove. 

As per claim 19, claim 13 is incorporated and Snodgrass fails to disclose:
wherein the system is a smart mobile device 
However Giambalvo discloses the above limitation(s) at least by (paragraph [0026] “requesting device is a mobile device”
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Giambalvo into the teaching of Snodgrass as they are related to improving the ability to fetch and render webpage content and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of prioritizing set of queries according to template and context factors which optimizes data rendering as taught by Giambalvo in para. 0006.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snodgrass, Giambalvo and Weaver further in view of McKeon (US 20050246326 A1).
As per claim 2, claim 1 is incorporated and Snodgrass fails to disclose:
the query generator traverses the hierarchy in a breath-first manner or a depth first manner
However, McKeon teaches the above limitations at least by (paragraph [0050] “query is implemented as traversing the target UI hierarchy in a depth-first fashion… the hierarchy may be traversed in another way (e.g., breadth-first).”).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of McKeon into the teaching of over Snodgrass, Giambalvo and Weaver as they are related to displaying content and one of the ordinary skill in .

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snodgrass, Giambalvo and Weaver in view of Bachar et al. (US 20130073532 A1).
 As per claim 8, claim 6 is incorporated and Snodgrass discloses:
further comprising deleting the entry from the query history table for each of the queries of the hierarchy database queries when a query result 3Application No. 15/394,743Attorney Docket No. 007726.0320U1 corresponding to the respective query indicates a failure or when the entry reaches a specific retention threshold, at least by (paragraph [0039] “store a listing of some or all of the subtasks that have historically been performed as part of the corresponding task, including the input parameters of such subtasks. Each such subtask may be listed in the subtask profile portion 52B of the table entry together with some or all of the following statistical data” which discloses query history table)
While it should be understood that queries can be used for such retrieval subtasks, Snodgrass fails to describe the subtask specifically as queries. And further fails to describe subtasks as a hierarchy of database queries.
However Giambalvo discloses the above limitations, of subtask as query/fetch statements and such queries as a hierarchy of queries based on composition relationships, at least by (paragraph [0043] which describes formulating one or more query statements, as a series of fetch calls to a content server to fetch/retrieve data; paragraph [0044] further describes prioritizing the query statements based on the template, where the template are 
But Snodgrass and Giambalvo fails to specifically disclose: deleting the entry from the query history table… corresponding to the respective query indicates a failure or when the entry reaches a specific retention threshold
However, Bachar discloses the ability to delete entries of a log based on retention criteria, at least by (paragraph [0021], "Log clearing --removing all entries from a log that precede certain date and time) Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Giambalvo into the teaching of Snodgrass as they are related to improving the ability to fetch and render webpage content and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of prioritizing set of queries according to template and context factors which optimizes data rendering as taught by Giambalvo in para. 0006.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Buchar and Giambalvo into the teaching of Snodgrass and Weaver because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of prioritizing set of queries according to template and context factors which optimizes data rendering as taught by Giambalvo in para. 0006 and for the purpose of managing logs by removing un needed entries reducing storage space as taught by Buchar in para. 0021.
.

Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snodgrass, Giambalvo and Weaver in view of Horvitz et al. (US 6182133 B1).
As per claim 9, claim 1 is incorporated and Snodgrass further discloses:
further comprising: building the hierarchy of database queries before the submitting, the building comprising: including the first query and the related queries in the hierarchy of database queries; removing duplicates from the hierarchy of database queries; and optimizing the remaining queries in the hierarchy of database queries at least by (paragrpah [0033] “dynamic page generator component that communicates with the prefetch service 50 is referred to herein as the prefetch client 56. As described below, the prefetch client 56 is responsive to a URL/page request by querying the prefetch service 50 for a list of the service requests (subtasks) that are likely to be performed during generation of the requested page. Upon obtaining this list, the prefetch client 56 or another component of the dynamic page generator 36 determines whether the template processor 42 has already made one or more of the specified service requests, and to the extent is has not, makes these service requests preemptively. If the template processor 42 thereafter attempts to make a service request that has already been made preemptively, the redundant service request is ignored or is otherwise prevented from being sent.” Paragraph [0034] further describes 
While it should be understood that queries can be used for such retrieval subtasks, Snodgrass fails to describe the subtask specifically as queries. And further fails to describe subtasks as a hierarchy of database queries.
However Giambalvo discloses the above limitations, of subtask as query/fetch statements and such queries as a hierarchy of queries based on composition relationships, at least by (paragraph [0043] which describes formulating one or more query statements, as a series of fetch calls to a content server to fetch/retrieve data; paragraph [0044] further describes prioritizing the query statements based on the template, where the template are renderable forms that have a hierarchical structure of particular property tags based on a structure of the database (see para. 0035, Fig. 2 Ref, 212).  As such, the one or more query statements are collected and prioritized based on the hierarchical structure of the template, where the hierarchical structure of the template is interpreted as the composition relationships of the property tags for the data elements being rendered for the requested webpage.  
But Snodgrass and Giambalvo fails to specifically disclose: deleting queries whose results are available in a local database from the set
However, Horvitz teaches the above limitations at least by (col. 34 lines 4-5, “block 1170 executes to fetch data from the URL component, here screenful, then exhibiting the highest flux 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Horvitz and Giambalvo into the teaching of Snodgrass and Weaver because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of prioritizing set of queries according to template and context factors which optimizes data rendering as taught by Giambalvo in para. 0006 and for the purpose of managing the data that is cached to pre-fetch data as taught by Horvitz.
As per claim 10, claim 9 is incorporated and Snodgrass fails to disclose:
wherein the deleting is based on a query history table storing an entry for each query submitted to the server.  
However, Horvitz teaches the above limitations at least by (col. 34 lines 4-5, “block 1170 executes to fetch data from the URL component, here screenful, then exhibiting the highest flux product. Once the content for this component has been completely downloaded, then this component is deleted from the set.”)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Horvitz into the teaching of Snodgrass because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of managing the data that is cached to pre-fetch data as taught by Horvitz.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snodgrass, Giambalvo and Weaver in view of Azar (US 20100332513 A1).
As per claim 17, claim 13 is incorporated and Snodgrass fails to disclose:
further comprising storing the set of query results in a local data store
However, Azar teaches the above limitations at least by (paragraph [0021] “a local cache for use in providing search results for a search”)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Azar into the teaching of Snodgrass, Giambalvo and Weaverbecause one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of caching and updating frequent source items to be rendered based on search history to improve the efficient use of internet-facing bandwidth as taught by Azar in para. [0021].
As per claim 18, claim 17 is incorporated and Snodgrass fails to disclose:
wherein the transmitting unit retrieves the query results from the local data store and rendering the query results.
However, Azar teaches the above limitations at least by (Abstract "rendering the item in the item cache".”)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Azar into the teaching of Snodgrass and Giambalvo because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of of caching and updating frequent source items to be rendered based on search history to improve the efficient use of internet-facing bandwidth as taught by Azar in para. [0021].


Conclusion











Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DENNIS TRUONG/       Primary Examiner, Art Unit 2152